Name: Commission Regulation (EEC) No 887/92 of 8 April 1992 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity
 Date Published: nan

 No L 95/20 Official Journal of the European Communities 9. 4. 92 COMMISSION REGULATION (EEC) No 887/92 of 8 April 1992 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 Article 18 of Regulation (EEC) No 3665/87 is hereby replaced by the following : 'Article 18 Having regard to Council Regulation (EEC) No 2727US of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular Articles 1 6 (6) and 24 thereof, and to the corresponding provisions of the other Regulations on the organization of the markets in agricul ­ tural products, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular the second subparagraph of Article 8 (2) and Article 8 (3) thereof, and to the corresponding provisions of the other Regulations on general rules on the granting of export refunds on agricultural products, 1 . Proof that the product has been cleared through customs for release for consumption shall, at the exporter's choice, be furnished by production of one of the following documents : (a) the customs document or a copy or photocopy thereof ; such copy or photocopy must be certified as being a true copy by the body which endorsed the original document, an official agency of the third country concerned, an official agency of a Member State in the third country concerned or an agency responsible for paying the refund ; (b) a certificate of unloading and release for consump ­ tion drawn up by an international control and supervisory agency approved by the Commission in accordance with the procedure referred to in paragraph 4. The date and number of the customs document of release for consumption must appear on the certificate concerned. Whereas Article 18 ( 1 ) of Commission Regulation (EEC) No 3665/87 (4), as last amended by Regulation (EEC) No 1615/90 (*), requires that the customs document be presented as proof of release for consumption in a third country ; Whereas international control and supervisory agencies are well established intermediaries with a recognized posi ­ tion in international trade ; whereas it should be made easier for Community exporters to obtain proof of release for consumption in third countries ; whereas in order to ensure equality of treatment for Community exporters, provision should be made for control and supervisory agencies authorized to issue certificates of completion of the customs formalities specified in Article 18 of Regula ­ tion (EEC) No 3665/87 to be approved at Community level ; 2. If the exporter cannot obtain the document chosen in accordance with paragraph 1 (a) or (b) even after taking the appropriate steps or if there are doubts as to the authenticity of the document furnished, proof that the product has been cleared through customs for release for consumption may be deemed to have been furnished by the production of one or more of the following documents : (a) a copy of the unloading document issued or endorsed in a third country for which a refund is to be paid ; (b) a certificate of unloading issued by an official agency of one of the Member States established in or competent for the country of destination, certi ­ fying also that the product has left the port zone or at least that, to its knowledge, the product has not subsequently been loaded for re-export ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the Management Committees concerned, (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 73, 19. 3 . 1992, p. 7. (3) OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 351 , 14. 12. 1987, p. 1 . 0 OJ No L 152, 16. 6 . 1990, p. 33. 9 . 4. 92 Official Journal of the European Communities No L 95/21 3 . The exporter shall in all cases where this Article applies produce a copy or photocopy of the transport documents. 4. The Commission may, in accordance with the procedure laid down in this Article 38 of Regulation No 136/66/EEC and in the corresponding Articles of the other Regulations on the organization of the markets, provide in certain specific cases to be deter ­ mined that the proof of import referred to in para ­ graphs 1 and 2 may be deemed to be furnished by production of a specific document or in any other way. 5. Pending approval by the Commission of interna ­ tional control and supervisory agencies, approvals by the Member States shall be valid. (c) a certificate of unloading drawn up by an interna ­ tional control and supervisory agency approved by the Commission in accordance with the procedure referred to in paragraph 4, certifying alos that the product has left the port zone or at least that, to its knowledge, the product has not subsequently been loaded for re-export ; (d) a bank document issued by approved intermedia ­ ries established in the Community certifying, in the case of the third countries listed in Annex III, that payment for the export in question has been credited to the exporter's account with them ; (e) a statement of acceptance of delivery issued by an official agency of the third country concerned where the goods have been bought by that country or by an official agency of that country or where the goods form part of a food-aid programme ; (f) a statement of acceptance of delivery issued by an international organization if the goods form part of a food-aid programme ; (g) a statement of acceptance of delivery issued by a body in a third country in respect of which invita ­ tions to tender can be accepted for the purposes of Article 44 of Commission Regulation (EEC) No 3719/88 (*) where the goods have been purchased by the said body. 0 OJ No L 331 , 2. 12. 1988, p. 1 .' Article 2 Certificates of unloading and release for consumption made out by an international control and supervisory agency shall be valid for exports in respect of which formalities are completed between the date of entry into force of this Regulation and 31 December 1994. Article 3 This Regulation shall enter into force on 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1992. For the Commission Ray MAC SHARRY Member of the Commission